                                         1    Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                         2
                                              KIND LAW
                                         3    8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89123
                                         4
                                              (702) 337-2322
                                         5    (702) 329-5881 (fax)
                                         6    mk@kindlaw.com
                                              Attorney for Plaintiff Erick Navarro
                                         7
                                         8                      UNITED STATES DISTRICT COURT
                                         9                           DISTRICT OF NEVADA
                                         10   Erick Navarro,                                Case No.: 2:20-cv-00129-JAD-BNW
8860 South Maryland Parkway, Suite 106




                                         11
                                                                        Plaintiff,          Stipulation to extend time for
                                         12
       Las Vegas, Nevada 89123




                                                    v.                                      Plaintiff to respond to motion to
                                         13                                                 dismiss
             KIND LAW




                                              Russell Road Food and Beverage,
                                         14   LLC dba Crazy Horse 3 Gentlemen's             (First request)
                                         15   Club, et al,
                                                                                                     ORDER
                                         16
                                                                        Defendants.
                                         17
                                         18         Erick Navarro (“Plaintiff”) and Russell Road Food And Beverage, LLC dba
                                         19   Crazy Horse 3 Gentlemen's Club, et al (“Defendant” and together with Plaintiff as
                                         20   the “parties”), by and through their respective counsel, hereby submit this stipulation
                                         21   for an extension of time for Plaintiff to respond to Defendant’s motion to dismiss.
                                         22   Plaintiff’s complaint was filed on December 17, 2019 in state court. On January 17,
                                         23   2020, Defendant removed and moved to dismiss. Plaintiff amended the complaint
                                         24   on February 20 and Defendant filed the currently pending motion to dismiss on
                                         25   March 5, 2020. ECF No. 16.
                                         26         A hearing is currently set for April 27, 2020 at 3:00 PM.
                                         27
                                              ___________________
                                              STIPULATION                             —1—
                                         1          In good faith and not for the purposes of delay, Plaintiff requested an
                                         2    extension and the parties in good faith stipulate to allow additional time for Plaintiff
                                         3    to respond to the motion and for Defendant to reply.
                                         4          This is the first request for an extension of this deadline.
                                         5          The parties therefore stipulate that Plaintiff’s response to Defendant’s motion
                                         6    to dismiss shall be due on or before April 2, 2020 and Defendant’s reply shall be
                                         7    due on or before April 16, 2020.
                                         8          DATED: March 18, 2020.
                                         9
                                                    KIND LAW
                                         10
                                         11          /s/ Michael Kind
                                                    Michael Kind, Esq.
                                         12         8860 South Maryland Parkway, Suite 106
                                         13         Las Vegas, Nevada 89123
                                                    Attorney for Plaintiff John Doe (NY)
8860 South Maryland Parkway, Suite 106




                                         14
       Las Vegas, Nevada 89123




                                         15         BENDAVID LAW
             KIND LAW




                                         16         /s/ Stephanie J. Smith
                                         17         Stephanie J. Smith, Esq.
                                                    Bendavid Law
                                         18         7301 Peak Drive, Suite 150
                                         19         Las Vegas, Nevada 89128
                                                    Attorney for Defendant Russell Road Food
                                         20         and Beverage, LLC dba Crazy Horse 3 Gentlemen's Club
                                         21
                                         22                                    IT IS SO ORDERED:

                                         23
                                                                               ____________________________________
                                         24                                    UNITED STATES DISTRICT JUDGE
                                         25
                                                                               Dated: March 19, 2020.
                                                                               DATED:____________________________
                                         26
                                         27
                                              ___________________
                                              STIPULATION                             —2—
